UPCHURCH, Chief Judge.
We affirm defendant’s judgment for burglary and grand theft. However, we reverse that portion of the judgment which requires defendant to pay costs. Costs may not be assessed against an indigent defendant without a determination that he has the ability to pay. Jenkins v. State, 444 So.2d 947 (Fla.1984); Hall v. State, 505 So.2d 671 (Fla. 5th DCA 1987); Gordon v. State, 497 So.2d 661 (Fla. 5th DCA 1986). Here the defendant was adjudged insolvent for purposes of appeal and no inquiry concerning his ability to pay appears to have been made below. Accordingly, the portion of the judgment imposing court' costs is reversed without prejudice to the state to prove entitlement to those costs.
AFFIRMED in part; REVERSED and REMANDED in part.
DAUKSCH and ORFINGER, JJ., concur.